UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2007 ALLIS-CHALMERS ENERGYINC. (Exact name of registrant as specified in its charter) Delaware 001-02199 39-0126090 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 5075 Westheimer Suite 890 Houston, Texas 77056 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 369-0550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Item 7.01.RegulationFD Disclosure. On August 8, 2007, Allis-Chalmers Energy Inc. (the “Company”) announced earnings results for the second quarter ended June 30, 2007.In addition, on August 8, 2007, the Company is making a presentation to analysts and investors to provide a financial and operational update. A copy of the Company’s press release is attached as Exhibit99.1. The exhibit described above is not being “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, but is being furnished solely to comply with Item2.02 of Form 8-K and RegulationFD promulgated by the Securities and Exchange Commission. Item 9.01.Financial Statements and Exhibits. d) Exhibits Exhibit Number Description 99.1 Press Release, dated August 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIS-CHALMERS ENERGY INC. Date:August 8, 2007 By: /s/ Theodore F. Pound III Name:Theodore F. Pound III Title:General Counsel & Secretary EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated August 8, 2007.
